Citation Nr: 0826610	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $41,045.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $41,045.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively reduced the 
veteran's compensation, effective March 19, 2001, based on 
the discovery that he had been incarcerated in January 2001 
following multiple felony convictions.  See 38 U.S.C.A. § 
5313 (West 2002); 38C.F.R.§ 3.665 (2007).

In the March 2006 decision on appeal, the Committee denied 
the veteran's request for a waiver of recovery of this debt, 
finding that recovery would not be against the principles of 
equity and good conscience.  The Committee determined that 
the veteran was solely at fault in the creation of the debt, 
that collection would not result in financial hardship to 
him, and that failure to collect the debt would result in 
unjust enrichment to him.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.965 (2007).

The veteran has appealed the RO's determination, arguing, 
inter alia, that the debt at issue here was improperly 
created.  The veteran acknowledges that he was fully aware of 
his reporting responsibilities, but claims that he did advise 
the Muskogee RO of his incarceration in a December 2000 
letter.  See 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2007) (relating to sole administrative error).  
A review of the record indicates that the issue of the 
validity of the debt has not yet been addressed.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary 
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

Additionally, the Board notes that the veteran was apparently 
granted parole in January 2008.  Under these circumstances, 
his financial picture has changed materially and an updated 
financial status report is necessary.  

Finally, the Board notes that a remand is necessary to ensure 
that the veteran receives the benefit of representation.  See 
38 C.F.R. § 20.600 (2007) (providing that a claimant must be 
accorded full right in all stages of the appeal by an 
accredited representative).

A review of the record in this case indicates that the 
veteran has designated the Disabled American Veterans (DAV) 
as his accredited representative.  See May 1982 VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative.  There is no indication that DAV 
has withdrawn as his representative in accordance with 38 
C.F.R. § 20.608 (2007).  Despite this, DAV has not conducted 
a review of the veteran's case, nor was DAV copied on the 
Committee's decision or any subsequent appellate 
communications.  Thus, this matter be returned to the RO for 
the purpose of affording a DAV representative the opportunity 
to compete a review of the veteran's case.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  In accordance with applicable 
procedure, the RO should provide the 
veteran's representative with the 
opportunity to review the claims folder 
and prepare a VA Form 646, or written 
argument in lieu thereof.

2.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue, including the issue of 
sole administrative error.  If it is 
determined that a debt was properly 
created, the RO should notify the veteran 
and his representative of the right to 
appeal the decision.  If the veteran 
files a notice of disagreement on the 
validity issue, a statement of the case 
should be issued, and he should be 
afforded the appropriate amount of time 
to perfect his appeal to the Board by 
filing a substantive appeal.

3.  If it is determined that a debt was 
properly created, the Committee should 
solicit an updated Financial Status 
Report from the veteran.  Upon receipt of 
that information, the Committee should 
review the waiver claim and determine 
whether such a waiver is warranted under 
applicable laws and regulations.  If the 
decision of the Committee remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




